Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 8, 2017

                                    No. 04-16-00754-CV

                            IN THE INTEREST OF BABY V.,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00239
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

       This is an appeal from an order terminating appellant’s parental rights. Appellant
filed his brief on January 5, 2017. Therefore, appellee’s brief was due January 25, 2017.
No appellee’s brief, however, has been filed. This appeal will be set “at issue” in ten
days. If appellee’s brief and a written response stating a reasonable explanation for failing
to timely file the brief is not filed within ten days, this appeal will be set for submission
without an appellee’s brief.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court